Citation Nr: 0112258	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including entitlement to service connection 
for the cause of death due to tobacco use and nicotine 
dependence in service.

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating determination 
of the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 1998, the Board issued a decision as to the 
appellant's claim for accrued benefits, and deferred 
consideration of her claim for service connection for the 
cause of the veteran's death.  The appellant perfected an 
appeal of the denial of accrued benefits to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  Her appeal remains pending at 
the Court.

The Board has determined that a decision on her claim for 
service connection for the cause of death would not adversely 
impact her pending claim for accrued benefits, accordingly, 
the issues are not inextricably intertwined.

During the course of the appeal, the appellant appeared to 
raise the issue of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1318.  As this issue has not been adjudicated by the RO it is 
referred to the RO for appropriate action.  Her claim as to 
this issue could potentially involve a claim of clear and 
unmistakable error in a prior Board decision.  The appellant 
is advised that the requirements for making a motion for 
review of a Board decision on the basis of clear and 
unmistakable error are contained in 38 C.F.R. § 20.1404 
(2000).


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1993.

2.  The death certificate listed the immediate cause of death 
as cardiopulmonary arrest.  The antecedent case of death was 
listed as diabetes mellitus (uncontrolled), with an other 
significant condition contributing to death being listed as 
status post cholecystectomy.  

3.  Cardiopulmonary arrest, diabetes mellitus, and status 
post-cholecystectomy were not shown until years after service 
and are not related to service.

4.  The evidence of record does not establish that the 
veteran's tobacco use in service was the principal or 
contributory cause of his death.

5.  The veteran's nicotine dependence was not acquired in 
service.



CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant if 
the application for benefits is incomplete and advise the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify her of the identity of the records that were 
not obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.

There is no indication in this case that the appellant's 
claim for benefits is incomplete.  The appellant has been 
advised of the evidence necessary to substantiate her claim 
in the statement of the case, the supplemental statement of 
the case.  These documents also served to inform her of the 
evidence that VA had been successful in obtaining.  She was 
also provided a copy of the Board's request for medical 
opinion and the response to that request.  These documents 
contained a summary of the evidence and the critical 
questions involved in her claim.

The appellant has not indicated the existence of any other 
evidence that is relevant to her claim.  Moreover, numerous 
medical opinions have been obtained in relation to the 
appellant's claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
appellant's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case with 
regard to this issue.  


General Provisions

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  If the disorder is 
cardiovascular disease or diabetes mellitus, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000).

Factual Background

The death certificate shows that the veteran died in 
September 1993.  According to the death certificate, the 
immediate cause of death was cardiopulmonary arrest.  The 
antecedent case of death was listed as diabetes mellitus 
(uncontrolled), with  status post cholecystectomy listed as 
an other significant condition contributing to death.

At the time of the veteran's death, service connection was in 
effect for schizophrenia, rated as 70 percent disabling, 
effective April 1, 1987. 

A review of the veteran's service medical records 
demonstrates there were no complaints or findings of heart or 
cardiovascular disease, diabetes mellitus, or gallbladder 
problems inservice. 

The veteran was diagnosed as having schizophrenia while 
inservice.  He was discharged in April 1959 and immediately 
assigned a 100 percent disability evaluation for 
schizophrenia.  

At the time of an April 1961 VA hospitalization, normal 
findings were reported for the heart, lungs, and abdomen.  
There were also no findings of diabetes mellitus at that 
time.  No cardiovascular or diabetes problems were noted at 
the time of a September 1961 hospitalization.  At the time of 
an April 1964 VA hospitalization, normal findings were again 
reported for the heart, lungs, abdomen, liver, spleen, and 
kidneys.  There were also no findings of DM. 

In a January 1974 hospital summary report, it was noted that 
the veteran had essentially negative cardiopulmonary 
findings, normal urinalysis, and no complaints of abdominal 
pain or indigestion.  

In September 1993, the appellant requested service connection 
for the cause of the veteran's death.  

VA outpatient treatment records received in conjunction with 
the veteran's claim demonstrate that the first findings of 
cardiovascular disease did not occur until the early 1990's.  

In a December 1993 medical certificate, it was noted that the 
veteran was hospitalized in August 1993.  Diagnoses of acute 
appendicitis, liver cirrhosis, and multiple system failure 
were rendered.  While hospitalized, the veteran underwent an 
appendectomy, adhesiolycis, and a liver biopsy.  On the 
medical certificate it was noted that the veteran was in a 
state of multiple system failure due to cirrhosis, due to 
hepatotoxic drugs which the veteran took chronically 
(psychotropic drugs: e.g. thrazine etc).

In a January 1995 letter, the veteran's private physician, A. 
I., M.D., indicated that the veteran had been under his 
medical care for five years.  He noted that the veteran had 
been regularly taking anti-depressant drugs like Thorazine, 
Mellaril, Dalmane, and Benadryl.  He stated that continuous 
intake of these medications caused cirrhosis (drug induced) 
and the resultant complication of diabetes mellitus.  He 
observed that this probably contributed to the early demise 
of the veteran.  

In a December 1995 report from the Cavite Medical Center, it 
was noted that the veteran was admitted to their facility in 
October 1990 with a chief complaint of abdominal pain.  An 
admitting diagnosis of acute cholecystitis and cholelithiasis 
was rendered.  It was indicated that the veteran had had 
abdominal complaints three days prior to admission.  The 
veteran was noted to be hypertensive at the time of 
admission.  It was further indicated that the veteran was 
again hospitalized in August 1993.  Diagnoses of acute 
appendicitis, liver cirrhosis, and multiple system failure 
were rendered.  While hospitalized, the veteran underwent an 
appendectomy, adhesiolycis, and a liver biopsy. 

In March 1996, the RO requested that the Chief Medical 
Officer for the Philippines VA Outpatient Clinic provide an 
opinion regarding the relationship between the cause of the 
veteran's death and the medications taken for his service-
connected psychiatric disorder.  In March 1996, the Chief 
Medical Officer provided two separate medical opinions, one 
from a psychiatrist and one from a cardiologist.  

The VA psychiatrist indicated that per 1992 VA records, the 
veteran's liver profile was normal and did not indicate any 
toxic reactions against his anti-psychotic medication.  He 
further noted that per family's claim of reaction to anti-
psychotic and cirrhosis, the veteran was on minor 
tranquilizers at that time and such drugs "are not notorious 
for causing intense liver damage."  Furthermore, they were 
not prescribed at the VA.  The psychiatrist stated that the 
veteran had multiple systemic illnesses such as diabetes and 
pulmonary problems as well as heart ailments.  All of which 
could be the major culprit as to the cause of death.  

The VA cardiologist indicated that the VA progress notes as 
of June 1993 and lab data as of July 28, 1992, did not 
support the impression of cirrhosis nor multiple systems 
failure due to this.  Liver and kidney function tests were 
within normal range.  Lab reports (CBC, Urinalysis, FBS, and 
electrolytes) in August 1993 from Cavite Medical Center were 
unremarkable except for the elevated fasting blood sugar 
(FBS) and anemia.  

He noted that the veteran was diabetic, a smoker, and had a 
history of depression.  There were risk factors for coronary 
artery disease.  The cardiologist indicated that since the 
veteran died suddenly, the most probable cause of death was 
an acute myocardial infarction.  

In October 1996, the appellant raised the issue of cigarette 
dependence.  Subsequent to the appellant's raising of the 
issue, the RO requested opinions on the following questions:  
Was the veteran nicotine dependent?  If so, was it acquired 
prior to service, during service, or after service?  If 
nicotine dependence began inservice, is it as least as likely 
as not that the continuation of smoking due to nicotine 
dependence post service caused the veteran to develop cardiac 
and pulmonary conditions sufficient to cause his death in 
September 1993?

In an October 1997 opinion, the VA reviewer noted that the 
veteran started smoking at age 17, two packs per day.  Upon 
entering military service this increased to three packs per 
day and was continued beyond the three years of military 
service until the veteran died in 1993.  During this time the 
veteran was diagnosed as having schizophrenia, paranoid type; 
ASHD with hypertension; and COPD.  The reviewer noted that 
nicotine dependence was suspected primarily with development 
of (withdrawal) symptoms during attempts to quit smoking.  
Any description of a previous attempt to quit smoking and 
circumstances surrounding such presumably failed attempts 
were lacking in the records except for the latter part of the 
veteran's life.  During this time, when the veteran already 
had heart and lung disease, nicotine dependence seemed to 
already exist presumably as an explanation of the veteran's 
continuation of smoking inspite of repeated admonitions to 
the contrary.  

He indicated that it was quite difficult, based on available 
information, to exactly identify the date of onset of the 
dependence.  In the absence of descriptions of attempts to 
quit smoking before and during military service, an accurate 
assessment could not be made.  The very strong two pack a day 
smoking history before military service was a possible 
indication of strong smoking/nicotine dependence with an 
inability to stop.  Or it possibly reflected a habit that at 
the time was not known to be causing any harm.  However, the 
increased smoking during military service, which was "way 
above the ordinary at three packs a day even for people at 
that time" definitely aggravated this dependence.  The 
reviewer suggested that the veteran's case be reviewed by a 
psychiatric examiner.  He noted that the veteran was 
diagnosed as having paranoid schizophrenia inservice, which 
could have led to uncontrolled smoking and eventually to 
smoking-related illnesses.  It was the reviewer's impression 
that the veteran had nicotine dependence, exact onset 
unknown, possibly before military service, but aggravated 
during military service.  

In a January 1998 opinion, a VA psychiatrist indicated that 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders-IV (DSM-IV) criteria for the diagnosis of nicotine 
dependence, the veteran was not nicotine dependent at the 
time of his death.  According to the veteran's history, he 
stopped smoking three years prior to his death.  The reviewer 
noted that the DSM-IV required continued use of the substance 
(tobacco) for a diagnosis to be fulfilled.  He further 
observed that the information was insufficient to determine 
if the veteran was nicotine dependent before or during 
service.  

Later that month, the RO requested that the January 1998 
reviewer clarify his opinion by answering the following 
questions:  Has the veteran acquired nicotine dependence?  If 
so, when did he acquire the dependence, before or during 
service?  If prior to service, why?  If during service, why?  

In response to the RO's request, the reviewer noted that 
there was an absence of characteristic symptoms of nicotine 
dependence despite using substantial amounts of nicotine.  He 
further noted that a diagnosis of nicotine dependence is 
based primarily on the usage of tobacco and an individual's 
response to the noxious effects of the different substances 
found in said substance, hence specifiers with or without 
physiologic dependence are utilized.  He commented that he 
did not personally use and had not encountered the word 
"aggravation" utilized to describe said diagnosis. 

The reviewer concluded that nicotine dependence was a 
"predisposing factor" in the causes of his death.  It could 
only offer an explanation why the person despite the 
continuous dissemination of information regarding the 
numerous noxious chemicals identified with tobacco and its 
by-products, would continue to utilize such substance.  He 
noted that nicotine had been known to have effects on the 
heart and brain tissue and that there were far more numerous 
toxic substances in tobacco that may have brought about the 
different organ damages that led to the veteran's condition 
prior to his death.  He again reported that the veteran was 
not nicotine dependent for three years prior to his death.  

In October 1999, the Board referred this matter for a VHA 
opinion as to the cause of the veteran's death.  The Board 
requested that the reviewers answer the following questions: 
Is it as least as likely as not that the medications taken 
for the veteran's service-connected schizophrenia caused or 
substantially and materially contributed to the cause of the 
veteran's death?  

Was the veteran nicotine dependent? If so, was it acquired 
prior to service, during service, or after service?  If 
nicotine dependence began inservice, is it at least as likely 
as not that the continuation of smoking due to nicotine 
dependence post service caused the veteran to develop cardiac 
and pulmonary conditions sufficient to cause his death in 
September 1993?

In March 2000, several physicians from the Brooklyn VAMC 
responded to the Board's request.  

It was the physicians' opinion that it was not likely that 
the medications taken by the veteran for his service-
connected schizophrenia caused or substantially contributed 
to his death.  The reviewers noted that the veteran 
experienced a sudden event causing death one day after being 
discharged from Cavite Medical Center after having undergone 
an appendectomy for an acute appendicitis.  The acute event 
causing sudden death was likely secondary to a myocardial 
infarct, fatal arrhythmia, or pulmonary embolus.  They found 
that there was no indication in the record that the veteran 
had hepatic decompensation prior to death or evidence that 
the veteran had cirrhosis.  They stated that the discharge 
summary did not note that a cirrhotic liver was seen at the 
time of his surgery within one week of his demise.  (The 
operatve report was not part of the available medical 
records).

The reviewers further observed that that the available 
limited chemistry profiles over the years prior to the 
appellant's death did not show evidence of hepatic 
decompensation.  They further commented that, if indeed, the 
veteran had cirrhosis, no linkage could be made to the 
medication that had been prescribed for schizophrenia.  They 
noted that although the psychotropic medications in question 
(thioridazine, trifluoperizine, and chlorpromazine) could 
induce acute hepatic injury, they had not been incriminated 
as causes of cirrhosis.  

The reviewers also stated that the veteran was nicotine 
dependent as per the criteria found in DSM-IV.  They 
indicated that although it was difficult to make a 
retrospective diagnosis given a lack of diagnostic evaluation 
directed towards this question while the veteran was still 
alive, there was sufficient evidence to convince the 
reviewers that there was nicotine dependence.  

The reviewers noted that tolerance was manifested by the lack 
of acute nicotine side effects despite the three pack per day 
habit.  The smoking persisted despite common knowledge of the 
medical problems related to smoking.  They observed that the 
large amounts of cigarettes consumed on a daily basis 
indicated that a great deal of time was spent in activities 
involving the substance (chain smoking, possibly).  These 
three items satisfied the DSM IV criteria for nicotine 
dependence.  

The examiners indicated that it was their opinion that the 
veteran's nicotine dependence began prior to military 
service.  They noted that a June 1993 cardiology note 
indicated that the veteran had smoked "10 sticks a day since 
age 10".  They further observed that a prior medical opinion 
had indicated that the veteran had been smoking two packs per 
day at age 17.  They stated that the significant increase in 
dosage demonstrated that dependence on nicotine developed 
prior to the veteran's entrance into military service at age 
24.  They noted that there was no objective evidence that the 
dependence developed during his military service.  


Analysis

As to the causes of death listed on the veteran's death 
certificate, the Board notes that there were no 
cardiovascular problems noted in service or for many years 
after service.  There were also no findings of diabetes 
inservice or for many years after service.  The Board further 
observes that there were also no complaints or findings 
relating to indigestion or gallbladder problems inservice or 
for many years after service.  There has also been no 
objective medical evidence submitted relating any of these 
disorders to the veteran's period of service or to the years 
immediately following service.  

As to the appellant's claim that the veteran's in service 
smoking and resultant nicotine dependence were the cause of 
the veteran's death, the Board notes that in February 1993, 
VA's General Counsel issued an opinion that clarified when 
benefits may be awarded based upon in-service tobacco use.  
The opinion held that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use in service.  VAOPGCPREC 2-93 (O.G.C. Prec. 
2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel held that secondary 
service connection may be granted under 38 C.F.R. § 3.310 
(2000), if the following three questions can be answered 
affirmatively: (1) may nicotine dependence may be considered 
a disability for purposes of the laws governing veterans' 
benefits; (2) did the veteran acquire a dependence on 
nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
2000).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that in 
order for a claim for service connection based on smoking to 
be warranted on a direct basis, there must be medical 
evidence that the claimed condition resulted from in-service 
smoking.  The Court went on to hold that in order for a claim 
of secondary service connection from smoking to be warranted, 
there must be a competent diagnosis of nicotine addiction in 
service.  Davis v. West, 13 Vet. App. 178 (1999).

The appellant has expressed her belief that the veteran 
became addicted to nicotine inservice.  However, she is not 
competent to report a diagnosis of nicotine dependence during 
service, or to say that the conditions that caused the 
veteran's death resulted from inservice smoking.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

There is no medical evidence to demonstrate that the factors 
listed as the cause of the veteran's death directly resulted 
from the veteran's inservice smoking. The medical examiners 
and reviewers, both private and VA, have failed to directly 
link the veteran's inservice smoking to his cause of death.  
While several reviewers have indicated that the veteran's 
excessive smoking contributed to his death in some fashion, 
not one has attributed his death to his inservice smoking.  

As to the issue of nicotine dependence, there have been 
varying opinions as to whether the veteran was nicotine 
dependent.  Both the October 1997 and March 2000 reviewers 
concluded that the veteran was nicotine dependent.  The 
January 1998 VA psychiatrist reported that the veteran was 
not nicotine dependent at the time of his death due to the 
fact that he had stopped smoking three years earlier.  

Assuming that the veteran was nicotine-dependent at the time 
of his death, for service connection to be granted, it must 
be shown that the veteran developed nicotine dependence in 
service.  The October 1997 reviewer indicated that he could 
not pinpoint as to when the veteran's nicotine dependence 
began, but stated that if it preexisted service, it was 
aggravated by service.  This opinion does not specifically 
relate the onset of the veteran's nicotine dependence to 
service.  The March 2000 reviewers specifically indicated 
that the veteran's nicotine dependence existed prior to 
service.  As noted in VAOPGCPREC 19-97, the veteran must 
acquire a dependence on nicotine in service.  The medical 
opinions do not indicate that the veteran acquired his 
nicotine dependence inservice.  While the Board notes that 
the October 1997 reviewer concluded that if the veteran's 
nicotine dependence existed prior to service, it was 
aggravated by his service; this would still not meet the 
requirements of onset of nicotine dependence inservice.  
Moreover, another reviewer questioned the notion that 
nicotine dependence could be aggravated.

As to the appellant's claim that the medication for the 
veteran's service-connected schizophrenia were a significant 
factor in the cause of the veteran's death, the Board 
observes that the evidence in support of this contention 
includes the December 1993 medical certificate in which it 
was noted that the veteran was in a state of multiple system 
failure due to cirrhosis, due to hepatotoxic drugs which the 
veteran took chronically (psychotropic drugs: e.g. thrazine 
etc).  Additionally, the veteran's private physician, Dr. I., 
in his January 1995 letter, noted that the veteran had been 
regularly taking anti-depressant drugs like Thorazine, 
Mellaril, Dalmane, and Benadryl.  He stated that continuous 
intake of these medications caused cirrhosis (drug induced) 
and the resultant complication of diabetes mellitus, which 
probably contributed to the early demise of the veteran.  

However, in his March 1996 opinion, the VA psychiatrist noted 
that per 1992 VA records, the veteran's liver profile was 
normal and did not indicate any toxic reactions against his 
anti-psychotic medication.  He further indicated that per 
family's claim of reaction to anti-psychotic and cirrhosis, 
the veteran was on minor tranquilizers at that time and such 
drugs were not notorious for causing intense liver damage.  
The psychiatrist indicated that the veteran had multiple 
systemic illnesses such as diabetes and pulmonary problems as 
well as heart ailments.  All of which could be the major 
culprit as to the cause of death.  

Moreover, the VA cardiologist in his March 1996 report, 
indicated that the VA progress notes as of June 1993 and lab 
data as of July 28, 1992, did not support the impression of 
cirrhosis or multiple systems failure due to this.  Liver and 
kidney function tests were within normal range.  Lab reports 
(CBC, Urinalysis, FBS, and electrolytes) in August 1993 from 
Cavite Medical Center were unremarkable except for the 
elevated FBS and anemia.  

Furthermore, the March 2000 reviewers observed that that the 
available limited chemistry profiles over the years prior to 
the appellant's death did not show evidence of hepatic 
decompensation.  The indicated that, if, indeed, the veteran 
had cirrhosis, no linkage could be made to the medication 
that had been prescribed for schizophrenia.  They noted that 
although the psychotropic medications in question 
(thioridazine, trifluoperizine, and chlorpromazine) could 
induce acute hepatic injury, they had not been incriminated 
as causes of cirrhosis.  

While Dr. I, did treat the veteran, VA does not have a 
treating physician rule that gives the opinions of treating 
physicians greater weight in evaluating veterans' claims.  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); but see 
Harder v. Brown, 5 Vet. App. 183, 188 (1993) (holding that 
the Board is not free to give less consideration to a 
treating physician's opinion in the absence of evidence to 
contrary).

In this case, the Board finds that the VA and VHA physician's 
opinions are more probative than the opinion of Dr. I..  
Unlike Dr. I's opinion, both the VA and VHA opinions were the 
product of a review of the entire record, which included Dr. 
I' opinions.  The VA and VHA opinions also provide reasoning 
based on evidence found in the record.  Dr. I did not cite 
any evidence in support of his reported findings and 
conclusions.

Based upon all of the foregoing, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death. 


ORDER

Service connection for the cause of the veteran's death, 
including entitlement to service connection for the cause of 
death due to tobacco use and nicotine dependence in service, 
is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

